DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species A:  Figures 2A-2B and 4B; Claims 1-8; (A tissue bag with a brim having a geometrically shaped cross-section)
Species B: Figures 3A-3C; Claim 9-12; (A tissue bag with a brim having two wires with  a connector to space the wires relative to each other)
The species are independent or distinct because they function in materially different manners. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The inventions require a different field of search for example searching different classes/subclasses and electronic resources or employing different search queries. Additionally, the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. During a telephone conversation with Stephen DiLorenzo on July 18, 2022 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-8. Affirmation of this election must be made by applicant in replying to this Office action. Claims 9-12 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites “each of the three sides covered with a high friction material to facilitate gripping the tissue specimen bag when furling” in the last two lines of the claim. The specification does not define a “high friction material”. It is unclear whether the “high friction” is an inherent material property, a surface texture or other feature. Additionally, it is unclear what would be sufficient to meet this limitation.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kammerer et al US Pat. No. 5,480,404).
Regarding claim 1, Kammerer teaches a tissue specimen retrieval bag assembly (See Figs. 1 &2), comprising: 
a tissue specimen bag (64) having an open proximal end (near belt 66) and a closed distal end (80), the proximal end including a cuff (channel 70 created by flap 72) defined therein and extending therearound (See Figs. 1 & 3; Col. 6; lines 38-50); and 
a flexible bag brim (belt 66) disposed within the cuff (See Fig. 3), the flexible bag brim transitionable between a first, collapsed configuration (See Fig. 8) and a second, expanded configuration (See Fig. 1 & 3) (See also Col. 7, lines 1-12), the flexible bag brim including a cross section (See Col. 6, lines 62-68 stating “the belt 66 has an oblong cross section oriented to enhance the stability of the open pouch 64 when the belt is extended”) configured to1 facilitate both furling the tissue specimen bag onto itself around the bag brim when the bag brim is disposed in the second, expanded configuration and securing the tissue specimen bag in a desired furled configuration. (See Figs. 1-8; Col. 6, line 62 through Col. 7, line 12)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammerer et al US Pat. No. 5,480,404) as applied to claim 1 above and further in view of Nguyen et al (US Pat. No. 7,650,887).
Regarding claim 2, Kammerer teaches the device of claim 1 above but does not explicitly teach the cross section of the brim is D-Shaped. Nguyen teaches an analogous surgical access device with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53; Col. 6, lines 4-12). Nguyen teaches the cross section may be D-Shaped (note Fig. 19b which is when bisected is two “D’s” adjacent one another). 
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the device of Kammerer to have a D-Shaped cross section rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 3, Kammerer teaches the device of claim 1 above but does not explicitly teach the cross section of the brim is triangular.
Nguyen teaches an analogous surgical access device with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53). Nguyen teaches the cross section may be triangular (See Fig. 23a; Col. 6, lines 48-60; Col. 6, lines 4-12).
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the device of Kammerer to have a triangular cross section rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 4, modified Kammerer teaches the device of claim 3 above and further teaches the brim (belt) includes a high friction material to facilitate gripping the tissue specimen bag when unfurling. (See Kammerer Col. 7, lines 12-27 which gives various materials for the belt including various plastics, steel, Kevlar, and fiber glass2)

Regarding claim 5, Kammerer teaches the device of claim 1 above but does not explicitly teach the cross section of the brim is trilobular shaped.
Nguyen teaches an analogous surgical access device with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53). Nguyen teaches the cross section may be trilobular (See Fig. 17d which shows three cylinders stacked in a pyramid shape; Col. 5, lines 55-50; Col. 6, lines 4-12).
It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the device of Kammerer to have a trilobluar shaped cross section rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).
Regarding claim 6, modified Kammerer further teaches the trilobular-shaped cross section includes three edges defining three concave sections therebetween, the edges configured to facilitate gripping the tissue specimen bag when furling. (See Fig. 17d; Col. 6, lines 4-12).

    PNG
    media_image1.png
    165
    295
    media_image1.png
    Greyscale

Regarding claim 7, Kammerer teaches the device of claim 1, and further teaches the brim (belt) includes a high friction material to facilitate gripping the tissue specimen bag when unfurling. (See Col. 7, lines 12-27 which gives various materials for the belt including various plastics, and steel, Kevlar, and fiber glass3)
Kammerer does not explicitly teach the cross section of the brim is D-Shaped, the D-shaped cross section including a flat side and an arcuate side. Nguyen teaches an analogous surgical access device with a brim having a variety of cross-sectional geometries where the shape of the brim (outer ring) aids “its ability to grip and to provide stability during and after adjustment” (See Col. 3, lines 50-53; Col. 6, lines 4-12). Nguyen teaches the cross section may be D-Shaped (note Fig. 19b which is when bisected is two “D’s” adjacent one another) including a flat side and an arcuate side (See annotated Fig. 19b below). 

    PNG
    media_image2.png
    273
    357
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of filing  to modify the device of Kammerer to have a D-Shaped cross section rather than an rectangular cross section since multiple varying cross-sectional shapes are known in the art to aid in the stability and adjustability of a bag opening. Additionally, a change in shape or form is generally recognized as a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration was significant (produced unexpected results). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP §2144.04(IV)(B).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kammerer et al US Pat. No. 5,480,404) as applied to claim 1 above, and further in view of Pagedas (US PG Pub 2007/0135780).
Regarding claim 8, Kammerer teaches the device of claim 1 above and further teaches the pouch is made from a polymeric material formed into a film but does not expressly state the polymeric material is nylon or a polyurethane.
Pagedas teaches an analogous tissue specimen bag where the bad is preferably fabricated from a polymeric material such as polyurethane or nylon. Pagedas teaches these materials are advantageous because they are biocompatible, electrically non-conductive, transparent and impermeable to liquid. (See paragraph [0019])
It would have been obvious to one of ordinary skill in the art at the time of filing to have the polymeric material of the device of Kammerer be either nylon or a polyurethane since either of these materials are well known suitable biocompatible materials commonly used in surgical retrieval pouches. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,369,352. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘352 patent requires a tissue specimen bag with an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a non-circular cross section.
Claims of the instant application (16/595,119)
Corresponding claims of Issued Patent 11,369,352
1, 2, 7
1, 8
3, 4, 5, 6
8, 15
8
2, 9


Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of co-pending Application No. 16/8945464 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘546 application requires a tissue specimen retrieval bag featuring an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a D-shaped cross section to facilitate both furling and unfurling the bag around the brim.
Claims of the instant application (16/595,119)
Corresponding claims of co-pending application 16/894,546
1, 2, 4, 7
1, 3
8
2


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of co-pending Application No. 16/776,880 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘880 application requires a tissue specimen retrieval bag featuring an open proximal end defining a cuff and a closed distal end with a bag brim within the cuff, the bag brim having a cross section to facilitate both furling and unfurling the bag around the brim.

Claims of the instant application (16/595,119)
Corresponding claims of co-pending application 16/776,880
1
1, 8, 13
2, 7
4
3, 5
5, 10, 15
6
6, 11
8
7


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL S. HIGHLAND whose telephone number is (571)270-3254.  The examiner can normally be reached on Mondays, Wednesdays, and Thursdays between 9:30am and 3:30pm .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call the examiner at the number listed above. Applicant may use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.S.H/Examiner, Art Unit 3771                                                                                                                                                                                                        

//GEORGE J ULSH/ Primary Examiner, Art Unit 3771                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is noted that the instant claims are drawn to an apparatus, and “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original).” A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II). In the instant case, Kammerer teaches the brim (belt) is flexible and has a particular cross-section to aid in proper placement and deployment of the pouch (See Col. 6, line 62 through Col. 7, line 12) and is thus deemed to meet the functional limitation as claimed.
        2 It is noted that applicant has not defined “high friction material” or given examples in the specification. In the absence of such, general engineering knowledge is relied upon. It is the examiner’s position that the materials listed by Kammerer are “high friction”, in that they are known to be used in similar medical applications which require gripping and are thus deemed sufficient to meet the claimed limitation.
        3 It is noted that applicant has not defined “high friction material” or given examples in the specification. In the absence of such, general engineering knowledge is relied upon. It is the examiner’s position that the materials listed by Kammerer are “high friction”, in that they are known to be used in similar medical applications which require gripping and are thus deemed sufficient to meet the claimed limitation.
        4 Please note that a Notice of Allowance was mailed in this application, but it has not yet been assigned a Patent Number, so this rejection is provisional.